DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 395 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 395, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 302-307, 384-395 and 399 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 2013/0136540).
As to claim 302, Jones et al discloses a welded pipe assembly comprising: a first metal pipe (10a, [0041]) having a length of at least 30' (inherent to Oil Country Tubular Goods (OCTG)) and an exterior diameter of less than 24" ([0024]); a second metal pipe (10b, [0041]) having a length of at least 30' (inherent to Oil Country Tubular Goods (OCTG)) and an exterior diameter of less than 24" ([0024]); and weld material (13/14/21) connecting the first metal pipe with the second metal pipe, the weld material comprising a plurality of weld pass layers, the plurality of weld pass layers including a root pass layer (13/16) and a hot pass layer (21) disposed on top of the root pass layer, wherein the hot pass layer is positioned closer to an interior longitudinal axis of the welded first and second metal pipes than the root pass layer (see Fig. 2, [0044]-[0049]).

As to claim 303, Jones et al discloses the welded pipe assembly according to claim 302, wherein the hot pass layer of the weld material has at least a portion thereof disposed closer to the longitudinal axis than the interior surfaces of the welded pipes in regions of the welded pipes immediately adjacent to the weld material on opposite sides of the weld material (see Fig. 2, [0044]-[0049]).

As to claim 304, Jones et al discloses the welded pipe assembly according to claim 302 or 303, wherein a first end of the first metal pipe is welded to a second end of the second metal pipe, the first end of the first metal pipe having an internal bevel and an external bevel, the second end of the second metal pipe having an internal bevel and an external bevel, wherein the root pass layer is disposed in the internal bevels, and wherein the hot pass layer is disposed on top of the root pass layer.  Refer to annotated figure below.

    PNG
    media_image1.png
    287
    561
    media_image1.png
    Greyscale


As to claim 305, Jones et al discloses the welded pipe assembly according to any of the claim 302, further comprising one or more additional weld pass layers disposed on top of the hot pass layer and positioned closer to the interior longitudinal axis of the welded first and second metal pipes than the hot pass layer.  See lines 5-8 of [0047].

As to claim 306, Jones et al discloses a welded pipe assembly comprising: a first metal pipe (10a, [0041]) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); a second metal pipe (10b, [0041]) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); and a welded joint connecting the first metal pipe and the second metal pipe, the welded joint comprising a first internal bevel formed in the first metal pipe and a second internal bevel formed in the second metal pipe, and a root pass layer of weld material (13) disposed in a region defined by the first internal bevel and the second internal bevel.  Refer to annotated figure below.

    PNG
    media_image1.png
    287
    561
    media_image1.png
    Greyscale

As to claim 307, Jones et al discloses the welded pipe assembly according to claim 306, further comprising a hot pass layer (21) disposed on top of the root pass layer, wherein the hot pass layer is positioned closer to an interior longitudinal axis of the welded first and second metal pipes than the root pass layer (Fig. 2).

As to claim 384, Jones et al discloses a welded pipe assembly comprising: a first metal pipe (10a, [0041]) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); a second metal pipe (10b) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); and weld material connecting the first metal pipe with the second metal pipe, the weld material comprising a plurality of weld pass layers, the plurality of weld pass layers including a first internal weld pass layer (13/16) and a second internal weld pass layer (21) disposed on top of the first internal weld pass layer, wherein the second internal weld pass layer is positioned closer to an interior longitudinal axis of the welded first and second metal pipes than the first internal weld pass layer (Fig. 2).

As to claim 385, Jones et al discloses the welded pipe assembly according to claim 384, wherein the second internal weld pass layer of the weld material has at least a portion thereof disposed closer to the longitudinal axis than the interior surfaces of the welded pipes in regions of the welded pipes immediately adjacent to the weld material on opposite sides of the weld material (Fig. 2).

As to claim 386, Jones et al discloses the welded pipe assembly according to claim 384, wherein a first end of the first metal pipe is welded to a second end of the second metal pipe, the first end of the first metal pipe having an internal bevel and an external bevel, the second end of the second metal pipe having an internal bevel and an external bevel, wherein the first internal weld pass layer is disposed in the internal bevels, and wherein the second internal weld pass layer is disposed on top of the first internal weld pass layer.  Refer to annotated figure below.

    PNG
    media_image1.png
    287
    561
    media_image1.png
    Greyscale


As to claim 387, Jones et al discloses the welded pipe assembly according to any of the claims 384, further comprising one or more additional weld pass layers disposed on top of the second internal weld pass layer and positioned closer to the interior longitudinal axis of the welded first and second metal pipes than the second internal weld pass layer.  See lines 5-8 of [0047].

As to claim 388, Jones et al discloses the welded pipe assembly according to any of the claims 384, wherein, if a defect is detected in the first internal weld pass layer, the second internal weld pass layer (21) is configured to repair or compensate for the detected defect of the first internal weld pass layer.

As to claim 389, Jones et al discloses a welded pipe assembly comprising: a first metal pipe (10a, [0041]) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); a second metal pipe (10b, [0041]) having a length of at least 30' (inherent to Jones’ tubulars) and an exterior diameter of less than 24" ([0024]); and a welded joint connecting the first metal pipe and the second metal pipe, the welded joint comprising a first internal bevel formed in the first metal pipe and a second internal bevel formed in the second metal pipe, and a first internal weld pass layer of weld material disposed in a region defined by the first internal bevel and the second internal bevel.

    PNG
    media_image1.png
    287
    561
    media_image1.png
    Greyscale

As to claim 390, Jones et al discloses the welded pipe assembly according to claim 389, further comprising a second internal weld pass layer (21) disposed on top of the first internal weld pass layer, wherein the second internal weld pass layer is positioned closer to an interior longitudinal axis of the welded first and second metal pipes than the first internal weld pass layer (Fig. 2).

As to claim 391, Jones et al discloses the welded pipe assembly according to any of the claims 390, further comprising one or more additional weld pass layers disposed on top of the second internal weld pass layer and positioned closer to the interior longitudinal axis of the welded first and second metal pipes than the second internal weld pass layer.  See lines 5-8 of [0047].

As to claim 392, Jones et al discloses the welded pipe assembly according to any of the claims 390, wherein, if a defect is detected in the first internal weld pass layer, the second internal weld pass layer (21) is configured to repair or compensate for the detected defect of the first internal weld pass layer.

As to claim 393, Jones et al discloses the welded pipe assembly according to claim 389, wherein the materials of the first metal pipe and the second metal pipe are selected from the group consisting of metal material, carbon steel material, alloy steel material, low-alloy steel material, stainless steel material, American Petroleum Institute specification (API) 5L grade X52 material, American Petroleum Institute specification (API) 5L grade X60 material, and Corrosion Resistant Alloy material (see [0041] and [0053]).

As to claim 394, Jones et al discloses the welded pipe assembly according to claim 389, wherein the first metal pipe and the second metal pipe are made of the same metal material (see claim 16, lines 1-5).

As to claim 395, Jones et al discloses the welded pipe assembly according to claim 389, wherein the first metal pipe and the second metal pipe are made completely or in-part from a Corrosion Resistant Alloy (CRA), and wherein the Corrosion Resistant Alloy includes both iron-based alloys such as various grades of stainless steel or nickel-based alloys.  Refer to [0002] and [0013], for example.

As to claim 399, Jones et al discloses the welded pipe assembly according to claim 389, wherein the first metal pipe and the second metal pipe are made of bi-metallic materials, wherein the inner portions of the first metal pipe and the second metal pipe are made of a Corrosion Resistant Alloy (CRA) material (see [0041], [0053], [0054], for example), and wherein the outer portions of the first metal pipe and the second metal pipe are made of either carbon steel or a different CRA material than the inner portions (see [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 396-397 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2013/0136540).
As to claim 396, Jones et al discloses the welded pipe assembly according to claim 389, except that the first metal pipe and the second metal pipe each have the external diameter of 19.2 inches or less.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jones et al such that  the first metal pipe and the second metal pipe each have the external diameter of 19.2 inches or less for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 397, Jones et al discloses the welded pipe assembly according to claim 389, except that the first metal pipe and the second metal pipe each have the length of at least 36 feet.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jones et al such that the first metal pipe and the second metal pipe each have the length of at least 36 feet for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim(s) 398 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2013/0136540) in view of Official Notice.
As to claim 398, Jones et al discloses the welded pipe assembly according to claim 389, except for the explicit teaching that the first metal pipe and the second metal pipe each have the length of 40 feet.
Examiner takes Official Notice of the use of 40-ft tubulars.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ 40-ft tubulars as a matter of design choice in order to meet the design requirements for a particular application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fairchild et al discloses a butt-weld pipe joint having external and internal bevels (Fig. 4) and several weld pass layers (Fig. 5).
Revel-Muroz discloses a pipeline welded joint having several weld pass layers.
The NPL publication “Oil Country Tubular Goods” by IMOA teaches that oil and gas tubulars are 30 ft in length.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679